DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claims 1-14 are presented for examination.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The word “unit” from the limitation “detection unit” as recited claim 1 is a generic placeholder”, therefore, “detection unit” invokes 35 U.S.C 112(f). A review of the specification reveals the corresponding structure is item 40 of fig.1 as described in para. [0026]. The limitation is being interpreted as requiring item 40 of fig.4 or it’s equivalent.
The word “unit” from the limitation “determination unit” as recited in claim 1 is a generic placeholder”, therefore, “determination unit” invokes 35 U.S.C 112(f). A review of the specification reveals the corresponding structure is item 56 of fig.1 as described in para. [0026]. The limitation is being interpreted as requiring item 56 of fig.4 or it’s equivalent.
The word “unit” from the limitation “first detection unit” as recited in claim 6 is a generic placeholder”, therefore, “first detection unit” invokes 35 U.S.C 112(f). A review of the specification 
The word “unit” from the limitation “second detection unit” as recited in claim 6 is a generic placeholder”, therefore, “second detection unit” invokes 35 U.S.C 112(f). A review of the specification reveals the corresponding structure is item 40B of fig.14 as described in para. [0064]. The limitation is being interpreted as requiring item 40B of fig.14 or it’s equivalent.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 2011/0081672 A1; pub. Apr. 7, 2011).
Regarding claim 1, Anderson et al. disclose in a first embodiment: a terahertz wave output unit that outputs inspection light using a terahertz wave (pg.2, para. [0016] L12-21) to a fermented material (pg.2, para. [0016] L1-13); a terahertz wave detection unit that detects return light of the inspection light reflected by the fermented material in the product container (pg.2, para. [0016] L9-15), a determination unit that determines a fermentation progress of the fermented material based on an index value including a reflectance of the return light with respect to the inspection light or an absorption coefficient of the return light with respect to the inspection light (pg.2, para. [0016] L9-15). In the first embodiment, Anderson et al. do not specifically disclose: the fermented material is a food.
In a further embodiment, Anderson et al. disclose: the fermented material is a food (para. [0008]) motivated by the benefits for quality control (Anderson et al. para. [0008]).
In light of the benefits for quality control as taught by Anderson et al., it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to combine the two embodiments of Anderson et al.
Regarding claim 2, Anderson et al. disclose: a frequency of the terahertz wave is 1 THz or less (claim is rejected on the basis as claim 1).
Regarding claim 8, Anderson et al. disclose: an output step for outputting inspection light using a terahertz wave to a fermented food under fermentation in a sealed product container; a detection step for detecting return light of the inspection light reflected by the fermented food in the product container; and a determination step for determining a fermentation progress of the fermented food based on an index value including a reflectance of the return light with respect to the inspection light or an absorption coefficient of the return light with respect to the inspection light (the claim contains the same substantive limitations as claim 1, the claim is therefore rejected on the same basis).
Regarding claim 9, Anderson et al. disclose: a frequency of the terahertz wave is 1 THz or less (claim is rejected on the basis as claim 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-4, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 2011/0081672 A1; pub. Apr. 7, 2011) in view of Kashiwagi et al. (US 2019/0357556 A1; pub. Nov. 28, 2019).
Regarding claim 3, Anderson et al. disclose: the determination unit has an index threshold value (para. [0004] teaches a pH value). However, Anderson et al. do not specifically disclose: the determination unit has a first index threshold value for the index value and a first time threshold value for an elapsed time from start of fermentation, and when the elapsed time from the start of fermentation reaches the first time threshold value, in a case where the index value has not decreased from a value at the start of fermentation to the first index threshold value, the determination unit determines that there is an abnormality in a fermentation state of the fermented food.
In a similar field of endeavor, Kashiwagi et al. disclose: the determination unit has a first index threshold value for the index value (para. [0013] L1-3) and a first time threshold value for an elapsed time from start of fermentation (para. [0013] L1-3), and when the elapsed time from the start of fermentation reaches the first time threshold value (para. [0013] L1-3), in a case where the index value has not decreased from a value at the start of fermentation to the first index threshold value, the determination unit determines that there is an abnormality in a fermentation state of the fermented food (para. [0013]) motivated by the benefits for quality control (Kashiwagi et al. para. [0011]).
In light of the benefits for quality control as taught by Kashiwagi et al., it would have been obvious to one of ordinary skill in before the effective filing date of the claimed invention to modify the apparatus of Anderson et al. with the teachings of Kashiwagi et al.
Regarding claim 4, Anderson et al. and Kashiwagi et al. disclose: the determination unit has a second index threshold value set to a value lower than the first index threshold value and a second time threshold value set to a time later than the first time threshold value, and in a case where a time when the index value has decreased to the second index threshold value exceeds the second time threshold value, the determination unit determines that there is an abnormality in the fermentation state of the fermented food (the claim is rejected on the basis as claim 3)
Regarding claim 10, Anderson et al. and Kashiwagi et al. disclose: in the determination step, a first index threshold value for the index value and a first time threshold value for an elapsed time from start of fermentation are used, and when the elapsed time from the start of fermentation reaches the first time threshold value, in a case where the index value has not decreased from a value at the start of fermentation to the first index threshold value, it is determined that there is an abnormality in a fermentation state of the fermented food (the claim contains the same substantive limitations as claim 3, the claim is therefore rejected on the same basis).
Regarding claim 11, Anderson et al. and Kashiwagi et al. disclose: in the determination step, a second index threshold value set to a value lower than the first index threshold value and a second time threshold value set to a time later than the first time threshold value are used, and in a case where a time when the index value has decreased to the second index threshold value exceeds the second time threshold value, it is determined that there is an abnormality in the fermentation state of the fermented food (the claim contains the same substantive limitations as claim 4, the claim is therefore rejected on the same basis).

Claims 5 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 2011/0081672 A1; pub. Apr. 7, 2011) in view of Kashiwagi et al. (US 2019/0357556 A1; pub. Nov. 28, 2019) and further in view of Cuomo (US 2014/0255566 A1; pub. Sep. 11, 2014).
Regarding claim 5, Anderson et al. and Kashiwagi et al. disclose: all the limitations of claim 5 except for a determination unit for storing a first time and a second time.
In a similar field of endeavor, Cuomo discloses: a determination unit for storing a first time and a second time (para. [0035]) motivated by the benefits for accuracy in measurement (Cuomo para. [0035]).
In light of the benefits for quality control as taught by Cuomo, it would have been obvious to one of ordinary skill in before the effective filing date of the claimed invention to modify the apparatus of Anderson et al. and Kashiwagi et al. with the teachings of Cuomo
Regarding claim 12, Anderson et al., Kashiwagi et al. and Cuomo disclose: in the determination step, a first time when the index value has decreased to the first index threshold value and a second time when the index value has decreased to the second index threshold value are stored, and in a case where an inclination of a decrease in the index value between the first time and the second time is not in a predetermined range, it is determined that there is an abnormality in the fermentation state of the fermented food (the claim contains the same substantive limitations as claim 5, the claim is therefore rejected on the same basis).

Claims 6 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 2011/0081672 A1; pub. Apr. 7, 2011) in view of Kashiwagi et al. (US 2019/0357556 A1; pub. Nov. 28, 2019) and further in view of Meyer et al. (US 2020/0096442 A1; pub. Mar. 26, 2020).
Regarding claim 6, the combined references are silent about: the terahertz wave detection unit has a first detection unit that detects the return light, a second detection unit that detects a part of the inspection light, and a difference detection unit that detects a difference between a detection signal from the first detection unit and a detection signal from the second detection unit.
In a similar field of endeavor, Meyer et al. disclose: the terahertz wave detection unit has a first detection unit (fig.4 item 2a) that detects the return light, a second detection unit (fig.4 item 2b) that detects a part of the inspection light, and a difference detection unit that detects a difference between a detection signal from the first detection unit and a detection signal from the second detection unit (para. [0032]) motivated by the benefits for quality control (Meyer et al. para. [0009]).
In light of the benefits for quality control as taught by Meyer et al., it would have been obvious to one of ordinary skill in before the effective filing date of the claimed invention to modify the apparatus of Anderson et al. and Kashiwagi et al. with the teachings of Meyer et al.
Regarding claim 13, Anderson et al., Kashiwagi et al. and Meyer et al. disclose: in the detection step, detection of the return light and detection of a part of the inspection light are performed, and a difference between a detection result of the return light and a detection result of a part of the (the claim contains the same substantive limitations as claim 6, the claim is therefore rejected on the same basis).

Claims 7 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 2011/0081672 A1; pub. Apr. 7, 2011) in view of Kashiwagi et al. (US 2019/0357556 A1; pub. Nov. 28, 2019) and further in view of Stiens et al. (US 2018/0164209 A1; pub. Jun. 14, 2018).
Regarding claim 7, the combined references are silent about: an inspection head that guides the inspection light toward the fermented food
In a similar field of endeavor, Stiens et al. disclose: an inspection head that guides the inspection light (fig.6 610 item 112) toward the fermented food (fig.6 610 item 15) motivated by the benefits for a compact apparatus.
In light of the benefits for a compact apparatus, it would have been obvious to one of ordinary skill in before the effective filing date of the claimed invention to modify the apparatus of Anderson et al. and Kashiwagi et al. with the teachings of Stiens et al.
Regarding claim 14, Anderson et al., Kashiwagi et al. and Meyer et al. disclose: in the output step and the detection step, an inspection head that guides the inspection light toward the fermented food is used (the claim contains the same substantive limitations as claim 7, the claim is therefore rejected on the same basis).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371.  The examiner can normally be reached Mon-Fri from 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAMADOU FAYE/             Examiner, Art Unit 2884